                                                                         THIS ORDER IS APPROVED.


                                                                         Dated: January 24, 2019

 1

 2                                                                       _________________________________
                                                                         Scott H. Gan, Bankruptcy Judge
 3

 4

 5

 6

 7                           IN THE UNITED STATES BANKRUPTCY COURT
 8                                    FOR THE DISTRICT OF ARIZONA
 9

10   IN RE:                                                                     Chapter 7
11
     Linda Marie Ballard aka C-N-J Ranchette Home for                   No. 4:18-BK-11788-SHG
12   Disabled Elderly Women
                    Debtor.                                                      ORDER
13   _________________________________________
     The Bank of New York Mellon FKA The Bank of
14
                                                                        (Related to Docket #22)
     New York as Trustee for the benefit of the
     Certificateholders of CWABS, Inc., Asset-Backed
15                                                                    RE: Real Property Located at
     Certificates, Series 2004-2                                      2085 North San Joaquin Road
16
                     Movant,                                               Tucson, AZ 85743
             vs.
17
     Linda Marie Ballard aka C-N-J Ranchette Home for
18   Disabled Elderly Women, Debtor, Stanley J
     Kartchner, Trustee.
19
                     Respondents.
20

21

22            Movant's Motion for Relief from Automatic Stay (Real Property) and Notice along with the form

23   of proposed Order Lifting Stay, having been duly served upon Respondents, Respondents' counsel and

24   Trustee, if any, and no objection having been received, and good cause appearing therefore,

25            IT IS HEREBY ORDERED that all stays and injunctions, including the automatic stays imposed

26   by U.S. Bankruptcy Code 362(a) are hereby vacated with respect to that certain real property which is the




     Case 4:18-bk-11788-SHG         Doc 26 Filed 01/24/19 Entered 01/24/19 16:23:58                Desc
                                     Main Document    Page 1 of 2
 1   subject of a Deed of Trust dated December 1, 2003 and recorded in the office of the Pima County Recorder’s
 2   Office wherein The Bank of New York Mellon FKA The Bank of New York as Trustee for the
 3   Certificateholders of the CWABS Inc., Asset-Backed Certificates, Series 2004-2 is the current beneficiary,
 4   has an interest in, further described as:

 5
             A portion of the Southwest quarter of the Northwest quarter and Lot 4, Section 4, Township
 6           14 South, Range 11 East, Gila and Salt River Base and Meridian, Pima County, Arizona, more
             particularly described as follows:
 7
             Beginning at the Northwest corner of said Section 4;
 8
             THENCE South 00°09'56" West along the West line of said Section 4, 500.75 feet to a point
             on the South right-of-way of San Joaquin Road as recorded in Book 7, Page 44 of Maps of
 9
             Plats, Pima County, Arizona;
10
             THENCE South 45°45'35" East along said right-of-way, 649.43 feet to the POINT OF
             BEGINNING;
11
             THENCE continue along said right-of-way South 45°45'35" East, 296.91 feet:
12
             Thence South 44°14'25" West, 649.42 feet;
13
             THENCE North 89°50'04" West, 228.15 feet to a point on the West line of said Section 4;
14
             THENCE North 00°09'56" East along said West line, 191.22 feet;
15
             THENCE North 44°14'25" East, 670.74 feet to the POINT OF BEGINNING.
16
             (JV ARB 262)
17

18           IT IS FURTHER ORDERED The Bank of New York Mellon FKA The Bank of New York as
19   Trustee for the Certificateholders of the CWABS Inc., Asset-Backed Certificates, Series 2004-2 its
20   assigns and/or successors in interest is hereby authorized to take whatever state law or contractual rights it

21   may have in the above legally described property, in its discretion.

22           IT IS FURTHER ORDERED that Rule 4001 (a)(3) of the Rules of Federal Bankruptcy

23
     Procedure is not applicable and Movant may immediately enforce and implement this order granting
     relief from the automatic stay as the Debtors indicated that the real property will be surrendered
24
     according to the Statement of Intention and no objection was filed by the Debtor or the Trustee.
25
             IT IS FURTHER ORDERED that this Order shall remain in effect in any bankruptcy chapter to
26
     which the Debtor may convert.
                                          SIGNED AND DATED ABOVE



     Case 4:18-bk-11788-SHG           Doc 26 Filed 01/24/19 Entered 01/24/19 16:23:58                   Desc
                                       Main Document    Page 2 of 2
